UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

SELECT SPECIALTY HOSPITAL -                        )
BLOOMINGTON, INC., et al., and                     )
                                                   )
SELECT SPECIALTY HOSPITAL -                        )
AUGUSTA, INC., et al.,                             )
                                                   )   Civil Case No. 09-2008 (RJL),
                Plaintiffs,                        )
                                                   )   consolidated with
               v.                                  )
                                                   )   Civil Case No. 09-2362 (RJL)
KATHLEEN SEBELIUS, Secretary,                      )
US. Dep 't of Health and Human Services            )
                                                   )
                Defendant.                         )

                                        ORDER

       For the reasons set forth in the Memorandum Opinion entered this   J!l e;-
September 2012, it is hereby

      ORDERED that plaintiffs' Supplemental Motion for Summary Judgment
[Dkt.#38] 1 is DENIED; it is further

    ORDERED that defendant's Cross-Motion for Summary Judgment [Dkt. #39] is
GRANTED; and it is further

       ORDERED that the above-captioned cases are DISMISSED.
                                                               /;'\




                                                   ru~
                                                   United States District Judge

       1 Alldocket references herein are to the docket in lead Civil Case No. 09-2008.
The respective docket numbers for the motions in Civil Case No. 09-2362 are numbers
41 and44.